 



EXHIBIT 10.8
HANOVER COMPRESSOR COMPANY
Schedule of Compensation for Non-Employee Directors
(Effective July 21, 2006)

       
Annual Retainer
  $30,000  
Committee Chairman Annual Retainer
     
      Audit Committee
  $15,000  
      Compensation Committee
  $15,000  
      Finance Committee
  $10,000  
      Governance Committee
  $10,000  
Board Chairman Annual Retainer
  $120,000  
Attendance Fee
  $1,500 paid for all in-person and telephonic board and committee meetings.  
Restricted Stock
  Time-vested restricted stock valued at approximately $105,000 on the date of
grant and subject to the terms of 2006 Stock Incentive Plan. The shares vest
one-third per year over a three-year period, subject however, to immediate
vesting in the event of a change in control.
 
   
 
  Directors are required to hold the shares until they cease to serve as a
director (except to the extent necessary to meet the associated tax obligation).
 
Reimbursement of Travel Expenses
  100% of travel and other expenses while on company business.  

